MEMORANDUM OPINION

                                          No. 04-12-00543-CV

                                   IN RE Paul and Margaret PACE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 10, 2012

DISMISSED AS MOOT

           On August 24, 2012, relators filed a petition for writ of mandamus and a motion for

emergency relief. This court granted the motion for emergency relief and requested a response

which was timely filed.

           On September 28, 2012, relators filed an unopposed motion to dismiss the petition for

writ of mandamus as moot, stating that actions taken by the probate court since the petition was

filed disposed of the issues that formed the basis for the mandamus proceeding. The motion is

granted, and the petition for writ of mandamus and this original mandamus proceeding are

dismissed as moot.

                                                          PER CURIAM

1
 This proceeding arises out of Cause No. 2007PC3281, styled Guardianship of A.M.P., An Incapacitated Person,
pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer presiding.